Citation Nr: 1403273	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefit level greater than 70 percent for education benefits pursuant to 38 U.S.C. chapter 33 (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1985, and from July 24, 2005, to May 16, 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran had less than 24 months of creditable service for purposes of receiving educational benefits under 38 U.S.C. chapter 33.


CONCLUSION OF LAW

The criteria for a benefit level greater than 70 percent for education benefits pursuant to 38 U.S.C. chapter 33 (Post-9/11 GI Bill) have not been met.  10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2002); 38 U.S.C.A. ch. 33 (West 2002); 38 C.F.R. §§ 21.9500, 21.9520, 21.9505, 21.9640(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective August 1, 2009, individuals who served on active duty after September 10, 2001, and who meet certain eligibility requirements, may receive educational assistance under  38 U.S.C. chapter 33 (Post-9/11 GI Bill).  See 38 U.S.C. chapter 33; 38 C.F.R. §§ 21.9500, 21.9520.

For the purposes of the administration and payment of educational assistance under 38 U.S.C. chapter 33, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9505.

Pursuant to 38 C.F.R. § 21.9640(a), to determine the amount of educational assistance payable under 38 U.S.C. chapter 33, VA uses a table showing the applicable percentage of the maximum amounts payable for pursuit of an approved program of education based on aggregate length of creditable active duty service.  According to this table, where a veteran is not discharged due to service-connected disability, for the aggregate length of creditable active duty service after 09/10/01 of at least 36 months, percentage of maximum amounts payable is 100; for at least 30 months, but less than 36 months, percentage of maximum amounts payable is 90; for at least 24 months, but less than 30 months, percentage of maximum amounts payable is 80; for at least 18 months, but less than 24 months, percentage of maximum amounts payable is 70.

In its September 2009 decision letter, the RO certified that the Veteran was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The letter informed the Veteran that he was entitled to receive 70 percent of the benefits payable under the program based on his length of creditable active duty service, which was identified as service beginning July 24, 2005, and ending May 16, 2007, totaling 662 days of creditable service.

As reflected in a September 2009 statement, the Veteran asserts that, while he was on active duty mobilization orders from July 24, 2005, to May 16, 2007, he also performed 83 days of active duty while assigned to the 89th Regional Readiness Command.  The Veteran contends that, therefore, he had a total of more than two years of active duty.  In support of his claim, he submitted both a chronological statement of retirement points and a list of dates of attendance at active duty for training (ACDUTRA), dated from September 11, 2001, to December 14, 2003.  The list shows a total of 83 days of ACDUTRA.

The RO contacted the Department of Defense and requested the Veteran's periods of active duty service while in the Army Reserves qualifying for Post-9/11 GI bill benefits.  The RO informed the Department of Defense that the Veteran asserted 83 days of service while assigned to the 89th Regional Readiness Command.  The Department of Defense responded that the Veteran had qualifying service for chapter 33, Post-9/11 GI Bill purposes for a mobilization tour from July 24, 2005, to May 16, 2007.  

Findings by a service department regarding certification of a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  See Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

Because the Veteran had at least 18, but less than 24, months of creditable service for purposes of receiving educational benefits under 38 U.S.C. chapter 33, he is allowed 70 percent of the maximum benefit amount payable, and no more.  

The Board acknowledges, and fully understands, the Veteran's assertion that in addition to his service from July 24, 2005, to May 16, 2007, he had 83 days of ACDUTRA between September 11, 2001, and December 14, 2003.  However, for the purposes of the administration and payment of educational assistance under 38 U.S.C. chapter 33, what service qualifies as "active duty" is restricted under 38 C.F.R. § 21.9505 to full-time duty in the regular components of the Armed Forces or under a call or order to active duty under such circumstances as war, emergencies, and augmentation of active forces for a named operational mission.  See 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  While the Veteran has asserted 83 days of ACDUTRA, the record does not reflect, and the Veteran has not contended, that he has had additional service under such provisions as those listed in 38 C.F.R. § 21.9505.

Accordingly, a benefit level greater than 70 percent for education benefits pursuant to 38 U.S.C. chapter 33 must be denied.

As the law as mandated by statute, and not the evidence, is dispositive of the claim, there is no legal entitlement to the benefit claimed, and no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.

ORDER

A benefit level greater than 70 percent for education benefits pursuant to 38 U.S.C. chapter 33 (Post-9/11 GI Bill) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


